Case 1:19-cv-04074-VEC Document 22-2 Filed 07/08/19 Page 1 of 3




           EXHIBIT 2
Case 1:19-cv-04074-VEC Document 22-2 Filed 07/08/19 Page 2 of 3
Case 1:19-cv-04074-VEC Document 22-2 Filed 07/08/19 Page 3 of 3




                   EXHIBIT “A”
                DONALD BERDEAUX
            ONECOIN LTD. INVESTMENT HISTORY

            Date(s) of Investment   Amount paid ($USD)
               August 31, 2015          $14,576.25
              September 3, 2015         $40,615.00
              September 24, 2015        $75,715.31
               October 23, 2015         $23,365.00
              November 7, 2015           $6,540.00
              November 10, 2015         $50,000.00
              November 16, 2015         $40,284.76
               January 21, 2016         $20,492.00
               February 8, 2016         $193,007.00
                March 3, 2016           $86,687.70
               March 16, 2016           $57,575.00
               March 28, 2016           $57,915.00
               March 28, 2016           $75,289.50
                May 31, 2016            $13,856.40
                          TOTAL         $755,918.92
